Citation Nr: 1048021	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  06-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from November 1967 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board denied this claim in November 2009.  The Veteran 
appealed that decision to the United States Court of Appeals for 
Veterans Claims (Veterans Court).  In August 2010, the Veterans 
Court granted a joint motion of the Veteran and the Secretary of 
Veterans Affairs (the Parties), vacated the November 2009 
decision, and remanded mater for compliance with the instructions 
in the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The basis for the joint motion is entirely unclear from the 
unambiguous record in this case.  

The joint motion states that the appellant/Veteran has asserted 
that his PTSD has "worsened since the August 2006 VA 
examination" (see joint motion at page one).  Therefore, the 
parties state that a new VA examination should have been obtained 
by the Board in November 2009.   

The finding that the Veteran has stated, or in any way indicated, 
that his PTSD has "worsened" since August 2006 is factually 
inaccurate.  At no point in this record has the Veteran stated, 
or even indicated, that his PTSD has worsened since the most 
recent VA examination.  The facts are unambiguously clear.  Even 
at this point, four years after the August 2006 VA examination, 
there is nothing in this record that suggests the Veteran has 
indicated to anyone that his PTSD has become worse.  

The joint motion cites to the informal hearing presentation of 
November 2009 to support the contention that the Veteran has 
"asserted that his PTSD was worsened since the August 2006 
examination."  The pertinent section of the informal hearing 
presentation of November 2009 states as follows:

Firstly, we ask the Board to note the VA 
examination is no longer contemporaneous.  As 
such, a new exam in warranted. 

At no point in the November 2009 informal hearing presentation 
does the Veteran's representative contend that the Veteran has 
indicated to him that his PTSD has gotten worse (it does not 
appear that the representative of the Veteran at the Board in 
Washington D.C. had actually spoken with the Veteran living in 
Nevada on this issue).  The representative simply states the 
contention that the August 2006 examination is too dated to 
evaluate the Veteran's PTSD claim.

The Board addressed this contention in its November 2009 
decision:

The Veteran was afforded VA examinations to evaluate his 
PTSD in September 2004 and August 2006.  The evidence of 
record is also supplemented from findings in the VA 
clinical records.  In an Informal Brief Presentation dated 
November 2009, the Veteran's representative requested 
additional VA examination based upon the passage of time.  
However, the Board finds no lay or medical evidence 
suggesting an increased severity of symptoms since the 
August 2006 VA examination to the extent of suggesting the 
possibility of a higher rating under the applicable rating 
criteria.  As such, there is no duty to provide further 
medical examination on this claim.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  Simply stated, the Board finds no 
indication the condition is worse.   

Importantly, the parties of the joint motion made no reference to 
the Board's reasons and bases regarding why it did not get a 
third VA examination in this case.  In this regard, it is 
important to note the August 2006 VA examination is a highly 
comprehensive five page (single spaced) evaluation of the 
Veteran's condition, providing extensive details regarding the 
Veteran's PTSD and how it impacts him on a daily basis.  

Notwithstanding any of the above, the order of the Court must be 
obeyed.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all of the Veteran's VA medical 
records from August 2006 through the present not already 
included in the claims file.

2.	Schedule the Veteran for another VA psychiatric 
examination to ascertain the current severity and 
manifestations of his PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Conduct all testing and evaluation needed to make this 
determination.  The claims file must be made available to 
the examiner for a review of the Veteran's pertinent 
medical history.

The examiner should be provided a full copy of this 
remand, and he or she must indicate that he or she has 
reviewed the claims file.

The examiner should assign an Axis V diagnosis (GAF 
score), consistent with the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, and explain what the assigned score means.

The examiner should also comment on the Veteran's current 
level of social and occupational impairment due to his 
PTSD, including the impact it has on his ability to work.  
Any indications that the Veteran's complaints or other 
symptomatology are not in accord with the objective 
findings on examination should be directly addressed and 
discussed in the examination report.  The rationale of 
all opinions provided should be discussed.

3.	Thereafter, the RO should readjudicate the issue on 
appeal. If the determination remains unfavorable to the 
Veteran, he should be provided with a supplemental 
statement of the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and 
regulations considered. The Veteran should be given an 
opportunity to respond to the SSOC.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


